By the Court, Rhodes, J.:
The defendant was convicted of an assault, with intent to commit rape. The verdict was rendered by a jury consisting of only eleven jurors; and this is assigned by the defendant as error. The Attorney-General confesses the error; and it may be added that the authorities cited by the .defendant establish the proposition that a jury in a criminal action must, within the meaning of the constitution, consist of twelve men.
The indictment does not charge an assault with intent to commit rape. It, at best, only charges an assault. It is not alleged that the offense was committed within the county in which the defendant was indicted.
Judgment reversed, and cause rémanded. Remittitur forthwith.